Detailed Action 
1. 	This office action is in response to the communicated dated 27 June 2022 concerning application number 16/293,135 effectively filed on 05 March 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1-13 and 15-21 are pending, of which claims 1, 3, 5, 12-13, and 18 have been amended; claim 21 has been added; claim 14 has been cancelled; and claims 1-13 and 15-21 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 27 June 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previous rejection of claims 1-13 and 15-20.

Allowable Subject Matter
5. 	Claims 1-13 and 15-20 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter: The prior of record fails to suggests a surgical robotic device comprising an elongate device body, shoulder assemblies, motors, robotic arms, and a camera similar to those recited in the pending claims. Specifically, the prior art of record does not explicitly teach the left and right shoulder assemblies to be disposed on the distal end of the device body. The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Farritor (US 2008/0004634 A1) teaches a surgical robotic device ([abstract]) comprising an elongate device body (robotic device 420 comprises an elongated housing [FIG. 22A-22B, FIG. 27, 0258]) that includes a proximal and distal end (the proximal end is considered the cylindrical housing 422 or 442 and the distal end is considered to be the end of the arms 424 [FIG. 22A, see annotated figures below]). Furthermore, Farritor teaches a right shoulder assembly (shoulder joints 422 or 446 [0273, FIG. 22A, FIG. 23A, see annotated figure]), a left shoulder assembly (shoulder joints 426 or 446 [0273, FIG. 22A, FIG. 23A, see annotated figure]), a right robotic arm (arms 424 or 444 [0264, FIG. 22A, FIG. 23A]), and a left robotic arm (arms 424 or 444 [0264, FIG. 22A, FIG. 23A]). Lastly, Farritor teaches a right motor (motor 42 on the right side [0128, FIG. 3A]), a left motor (motor 42 on the left side [0128, FIG. 3A]), and a camera (imaging component 454 [0277, FIG. 28]). 

    PNG
    media_image1.png
    856
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    888
    media_image2.png
    Greyscale

	Although Farritor teaches a right and left shoulder assembly, Farritor does not explicitly teach the right and left shoulder assembly to be disposed at the distal end of the device body. The Examiner respectfully submits that Farritor’s shoulder assemblies are disposed at the proximal end and not the distal end ([see annotated figure above]). Furthermore, the Examiner cannot interpret Farritor’s shoulder assemblies to be disposed at the distal end, as this would cause the robotic arms to be disposed at a proximal end. Specifically, this interpretation would not be consistent with the claimed invention, as Applicant does not teach or illustrate the robotic arms to disposed be at the proximal end of the device body. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792